ELLISON, J.
— The plaintiff instituted this action by filing a bill in equity in the circuit court at Lancaster, Schuyler county, whereby he charged defendant Avith fraudulent and wrongful acts and practices whereby the latter cheated and defrauded him in the matter of *386the sale of his farm of 355 acres. The trial court fouad for the plaintiff in the sum of $2,186.25 and both parties appealed.
It appears from the evidence that plaintiff bought a farm in the southwestern part of Scotland county consisting of 355 acres and that he placed mortgages thereon aggregating $5,365, being some more than the price he paid. He was without ready money and paid for the farm out of the mortgage money he obtained at time of purchase. He built a house thereon at the cost of $800 and found himself unable to meet interest on his loan. After trying to get money of various parties and failing with each, he and the defendant, who resided at Queen City, got together and made an agreement whereby defendant supplied him with live stock for the farm on conditions not necessary to state and paid him $400 in cash for one-half interest in the land, subject to the mortgage aforesaid. It clearly appears that they looked upon themselves as sustaining the relation of partners with each other in the transaction thus had. After a time, propositions for sale were made which need not be gone into further than to say that finally defendant learned that one Tarr, living in Schuyler county, owned a farm of 120 acres some two or more miles west of Queen City. He took Tarr over into Scotland county to look at the farm there, thus owned by plaintiff and himself. He introduced Tarr to plaintiff and showed him over the farm. Plaintiff was aware that the object was to sell to Tarr, but he and defendant do not agree as to what took place between them at that time and place. Plaintiff testified that defendant advised him to sell or trade Avith Tarr and that he thought the best thing to do would be for them to get rid of the farm; that he believed they could make $1,000 each out of it. Defendant testified that plaintiff refused to entertain any proposition save one exclusively of money and that he (plaintiff) would sell his undivided one-half interest in the farm, subject to the mortgage, for $1,000 and give up the “whole *387thing” within a week. He further testified that he agreed to this provided that he and Tarr could make a trade. And so they separated with a promise on defendant’s part to notify plaintiff if he and Tarr came to terms. But it seems that plaintiff went to Queen City before he received notice and on meeting with defendant was notified by him that he and Tarr had just concluded upon the terms of a trade. It was then arranged that all three parties, with their wives, should meet at an attorney’s office that afternoon and make out deeds. They did so. Plaintiff and defendant made a deed to Tarr for the 355 acres and Tarr made a deed to defendant for the 120 acres. Tarr also made a deed of trust on the 355 acres to secure a note to defendant for $2,347.50. The trial court found .that the net value of the 120 acres conveyed by Tarr to defendant, after deducting a mortgage with which it was encumbered, was $3,025, to which was added the sum of $2,347.50, for which Tarr gave his note and a deed of trust securing it on the 355 acres as just-stated, making a total profit to defendant on the sale of 355 acres the sum of $5,372.50. The court then found that plaintiff was entitled to one-half the latter sum less the $500 paid by defendant to him, making $2,186.25 for which judgment was rendered.
A careful examination of the evidence has satisfied us with the result reached by the trial court. We reject in toto the charges of original intention and design on defendant’s part to cheat or defraud the plaintiff. There is no evidence of such fraud or fraudulent design. The plaintiff and defendant entered into a fair understanding with no concealments or wrongful ulterior purposes-on defendant’s part. Indeed, the evidence shows that defendant could not have known at the time of his original deal -with plaintiff whereby he acquired one-half interest in the farm that he would make disposal of it to Tarr, or any other person. The arrangement between the two was undoubtedly thought by both to be to their mutual advantage. The farm had not cost plaintiff as *388much as the mortgage be placed -upon it, unless perhaps the bouse brought it up to about that sum. He found, himself without money to pay interest and unable to get it. In such situation this defendant offered him terms of purchase for one-half interest that, if properly carried out, would have been much to his advantage. This the plaintiff himself practically admitted in onq part of his testimony.
But notwithstanding this, the evidence discloses two conditions which render imperative the affirmance of the judgment. It is shown, without substantial dispute, that the two were practically partners in the ownership of the Scotland county farm and its stock. It is further shown that plaintiff did not know what defendant was getting out of Tarr in their trade; at least, defendant did not make it known to him . It is true, plaintiff had every opportunity for knowing. He was present Avhen the deeds were made. He might at any time that day have inquired of Tarr and found out-. We do not discover that there was any effort on the part of defendant or any one else to conceal it from him. But the fact remains, that when defendant took Tarr to the farm as a prospective purchaser he had in view, of course, the trade that they finally made. Manifestly, he took him to view the partnership property. Plaintiff had a right as a partner to his full share of whatever resulted from these prior negotiations. It is true that defendant says that at the time of his arrival at the farm with Tarr he had made no terms with him, and that his offer of $1,000 for plaintiff’s undivided half was conditioned on his being able to malee a trade with Tarr. But we cannot separate ourselves from the conviction that defendant should not be allowed to take to himself, without division with plaintiff, the whole of the large profit made in the transaction with Tarr. The transaction between defendant and plaintiff, and between defendant and Tarr, and finally between all three of them when they met in Queen City, was really one transaction divided into *389parts, and out of which defendant made the profit above stated. The delicate relations which partners sustain, one to the other — the very nature of that relation makes it necessary that each may rely upon the other rendering to him his full share of whatever is made out of the partnership property.
We conclude that the judgment should' he affirmed.
All concur.